Citation Nr: 0009321	
Decision Date: 04/07/00    Archive Date: 04/12/00

DOCKET NO.  94-25 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a rating in excess of 20 percent for 
lumbosacral strain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION

The veteran served on active duty from December 1981 to 
December 1984 and again from May 1985 to October 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1992 RO rating decision which granted 
service connection and a 10 percent evaluation for 
lumbosacral strain; granted service connection and a 
noncompensable evaluation for hypertension; and denied the 
veteran's claim for service connection for the residuals of a 
left foot fracture.  In February 1997 this matter came before 
the Board, and the Board denied the claims pertaining to 
hypertension and residuals of a left foot fracture, and 
remanded the claim for a rating in excess of 10 percent for 
the veteran's service-connected lumbosacral strain to the RO 
for further evidentiary development.  By rating action in 
October 1999 the RO granted a 20 percent rating for the 
veteran's lumbosacral strain.  The veteran has continued his 
appeal as to this issue.

The Board notes that in a recent case, Fenderson v. West, 12 
Vet. App. 119 (1999), the United States Court of Appeals for 
Veterans Claims (Court) addressed the issue of "staged" 
ratings and distinguished between a veteran's dissatisfaction 
with an initial rating assigned following a grant of service 
connection--which describes the issue currently on appeal--
and a claim for an increased rating of a service connected 
disability.  The issue for appellate consideration is 
reflected on the first page of this decision in accordance 
with Fenderson.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's service-connected lumbosacral strain is 
manifested by no more than chronic low back pain, moderate 
limitation of motion, muscle spasms, and occasional flare-
ups. 


CONCLUSION OF LAW

The veteran's lumbosacral strain is not more than 20 percent 
disabling, according to regulatory criteria.  38 U.S.C.A. 
§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. § 3.102, 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5289, 5292, 5293, 5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records showed that in March 1986 the veteran 
complained of back pain after lifting a trailer seven days 
prior during a field exercise.  He had no trouble bending 
forward, and the assessment was strained muscle to back.  In 
April 1986 he complained of low back pain for approximately 
one month.  He reported that he initially injured his back by 
lifting heavy objects, and then re-injured it during a field 
exercise when he again had to lift heavy objects.  His pain 
was mid-lumbar bilaterally, dull, and was not radiating.  
Objective examination showed good range of motion, and the 
assessment was lumbar strain.  In July 1988 he was seen on 
several occasions complaining of low back pain.  In February 
1989 he was again treated for low back pain.  He reported 
that he had been jumping, and thought he landed on his feet 
and buttocks.  Examination showed tenderness in the L5-S1 
region, and the assessment was lumbosacral spasm with strain.  
In July 1990 he complained of having chronic and recurrent 
low back pain for four years, secondary to lifting.  
Examination showed he had full range of motion and muscle 
spasms in the sacrum region.  The assessment was mechanical 
back strain.  On examination in December 1990, he reported 
having recurrent back pain, and indicated that he injured his 
back jumping.  It was noted that he had mild scoliosis of the 
thoracic spine with right scapula elevation and lumbar 
compensation.  

On VA examination in November 1991 the veteran reported 
having recurring pain in the low back area usually associated 
with strain.  Orthopedic examination showed that he walked 
normally and stood straight with a level pelvis and level 
shoulders.  It was noted that there may be irregularity of 
the lumbar spine curve with some flattening.  On forward 
bending there was reversal of the lumbar spine curve.  All 
back movements were limited by pain.  Forward flexion was to 
75 degrees, backward bending or hyperextension of the 
lumbosacral spine was to 20 degrees, right and left lateral 
flexion was to 25 degrees, and right and left rotatory 
movements were to 50 degrees.  Straight leg raising was 
negative on the right and left to 80 degrees.  Knee jerks and 
ankle jerks were active and equal.  Sensation was grossly 
normal throughout both lower extremities.  The diagnoses 
included post-traumatic chronic and recurring lumbosacral 
strain.  An x-ray of the lumbar spine showed loss of normal 
lumbar lordosis with minimal left sided scoliotic curve, and 
these findings were noted to be likely secondary to muscular 
spasm.  

On VA general medical examination in December 1991 it was 
noted that neurologically there were no focal deficits.  
Reflexes were 2+ throughout and toes were downgoing.  The 
examiner noted no muscle asymmetry and little discomfort on 
straight leg raising bilaterally.  

By rating action dated in March 1992, the RO granted service 
connection for lumbosacral strain with limitation of flexion 
and pain on motion, and assigned a 10 percent rating, 
effective from October 27, 1991.  

An emergency room report from the Rome Hospital showed that 
the veteran complained of severe lower back pain after 
bending down.  He reported a history of back problems.  There 
was no dysuria or urinary frequency, and no sciatic type 
pain.  The possible diagnoses were paralumbar muscle spasm 
and herniated disk.  An x-ray showed a normal lumbosacral 
spine.  

Private medical records from Andrew Zaleski, M.D. showed that 
in February 1992 the veteran reported having low back pains 
on and off across the lumbosacral junction. He reported no 
history of any sensory loss or motor loss to the lower 
extremities, no radiation of pain to the lower extremities, 
and no limp.  He had fairly good range of motion of the 
lumbar spine, although he complained of pain at the 
lumbosacral junction, with no evidence of muscle spasms.  
Straight leg raising was to 80 degrees bilaterally.  Deep 
tendon reflexes were normal, and there was no sensory or 
motor loss.  Back asymmetry was noted with a prominence of 
the left paravertebral thoracolumbar area.  X-rays taken in 
February 1992 showed minimal back asymmetry and some 
narrowing at the L5-S1 level.  Dr. Zaleski advised that the 
veteran look for a job which did not require repetitive 
bending and heavy lifting.  The diagnoses included chronic 
low back pain and narrowing of the L5-S1 joint.  Dr. Zaleski 
provided a note indicating that the veteran could work with 
the following restrictions, no repetitive bending and no 
heavy lifting.  In April 1992 it was noted that about two 
weeks prior the veteran suffered an exacerbation of his lower 
back pain and reported to the ER.  He was doing better, but 
reported that symptoms appeared when he bent down to pick up 
a telephone book.  

In May 1992 the veteran filed a claim for a total rating 
based on individual unemployability due to service-connected 
disability and claimed that due to a back injury he was 
unable to secure or follow any substantially gainful 
occupation.  He claimed that he last worked full time in 
March 1992. 

In his substantive appeal (VA Form 9) dated in August 1992 
the veteran reported that his service-connected low back 
disability kept him from seeking gainful employment.  

In November 1992 the veteran testified at a hearing at the RO 
that he had low back pain every day.  He reported that he had 
tightness in his low back, which caused him to put his hands 
there to protect it so he was not putting all the pressure on 
his low back.  He reported that in February or March of 1992 
he bent down to pick up something and his back went out on 
him.  He testified that it knocked the wind out of him, 
caused a burning sensation, and he went to the emergency 
room.  He could only take six-inch steps and could barely 
walk up and down the stairs.  He claimed he lost a job at a 
company called "Sparkle" because of his back condition and 
not being able to bend or do heavy lifting.  He currently 
worked as a furnace operator, and his employer was aware of 
his back condition and his restrictions.  He claimed that as 
a result of his employer knowing of his back condition, it 
prevented him from getting higher paying positions.  The 
veteran's wife testified that he took a lot of aspirin, had 
difficulty walking up stairs and had to hold the railing, and 
when he was in pain he would sleep a lot.  He testified that 
due to his low back disability he was unable to pick up his 
children and was unable to run and hike.  

In a document from the Oneida Return to Work Center dated in 
February 1993 it was noted that the veteran's range of motion 
was within normal limits and his left knee and ankle drawer 
signs were negative.  

A VA medical center (VAMC) outpatient treatment record dated 
in January 1993 showed that the veteran complained of chronic 
and constant low back pain, and claimed he lost a job due to 
back pain.  He indicated that the pain sometimes radiated 
into the left upper buttock with a burning sensation.  He had 
no paresthesias or weakness.  Examination showed that his 
back was nontender and he could forward bend to 90 degrees 
with some pain in the lower back.  Straight leg raising was 
negative.  In February 1993 he was seen for low back pain and 
reported having constant back symptoms, with exacerbations 
two to three times per week.  His symptoms were worse on 
bending, sitting, and in prolonged positioning, and were 
better when he was supine or prone.  He reported having 
"cough/sneeze strain" and muscle spasms.  His gait was 
normal and he had decreased lordosis.  His flexion and 
extension were moderately limited, and his right rotation, 
left rotation, right sidebending, and left sidebending were 
minimally limited.  The assessment was chronic low back pain 
with increased right paraspinal hypertrophy.  

In a report dated in March 1993, Roger W. Herbowy, P.T., 
reported that the veteran was referred to receive physical 
therapy twice a week, for four weeks.  The veteran reported 
having chronic low back pain since 1988, and slight scoliosis 
noted by an x-ray of the low back.  He reported that his back 
pain was such that he had to change jobs because of the 
aggravations involved with various work positions.  
Evaluation showed that he sat in a very poor slumped posture, 
had only 40 degrees of forward flexion and marked extension 
dysfunction, demonstrating only 15 degrees of extension of 
the lumbar spine.  Straight leg raising was negative and deep 
tendon reflexes were intact.  He had mild to moderate 
paralumbar muscle spasm, greater on the left than on the 
right.  He denied any pain or paresthesias radiating into his 
upper extremities, but complained of left pain radiating into 
his left buttock.  

X-rays of the lumbosacral spine taken at the Syracuse VAMC in 
May 1993 showed very minimal left convex scoliosis of the 
lumbosacral spine.  No abnormalities were identified.  An 
outpatient treatment record dated in July 1993 showed that 
the veteran was seen for chronic low back pain.  Physical 
examination showed no paraspinal hypertrophy, no spondylosis, 
and possible narrowing of the L5-S1 disc.  The impression was 
probable early degenerative disc disease.  

On VA examination in November 1993 the veteran complained of 
low back pain.  Musculoskeletal examination showed decreased 
range of motion of the lumbosacral spine with flexion of 80 
degrees maximum, but starting to feel pain at 10 degrees 
flexion.  He went from 0 to 5 degrees of extension with pain, 
and 5 degrees of sidebending bilaterally with pain.  He had 
tenderness in the paravertebral musculature over the lumbar 
spine, and minimal spasms were noted.  Deep tendon reflexes 
were equal.  The VA examiner noted that it appeared that the 
veteran did have some scoliosis of the spine with minimal 
curvatures in the thoracic and lumbar regions.  The 
impression was degenerative disc disease, per the orthopedic 
surgery at Syracuse VAMC.  An x-ray of the lumbosacral spine 
showed no convincing evidence of degeneration in the 
intervertebral discs and no significant radiologic evidence 
of osteophyte formation or bone erosions.  

Received in May 1994 were outpatient treatment records from 
the Syracuse VAMC dated from March 1993 to March 1994, some 
of which had previously been considered by the RO.  In May 
1993 the veteran was seen for a physical therapy re-
evaluation.  He had no complaints of right sided pain or 
lumbar pain, but complained of left sided posterior superior 
iliac spine pain with occasional left buttock pain.  
Objective examination showed minimal hypertrophy of the right 
paraspinals and no tenderness with moderate pressure of the 
lumbar spine region.  There was pain at the left posterior 
superior iliac spine with burning on palpation.  He reported 
that bending increased the pain.  He was again referred for 
physical therapy.  On May 13, 1993 he had minimal loss of 
motion in the trunk, and reported that he was fearful of 
moving because he feared his back "going out".  He was 
again seen on May 24, 1993 and complained of increased low 
back pain secondary to "sleeping wrong".  In June 1993 he 
failed to show for two therapy appointments, and his physical 
therapy was discontinued.  In January 1994 he was seen for 
chronic low back pain with a burning sensation in the left 
buttock and with radiating pain.  There was no bowel or 
bladder involvement.  Examination showed limited flexion and 
hyperextension, secondary to discomfort, with otherwise good 
range of motion.  He was able to heel and toe walk, and there 
was no lumbar tenderness.  Sensation was intact and straight 
leg raising was negative.  X-rays were noted to be 
essentially negative, with possible L5-S1 narrowing.  The 
impression was chronic low back pain and early degenerative 
disc disease.

A letter from Dr. Zaleski showed that the veteran was seen in 
January 1994 and reported that in December 1993 he was at 
work and lifted a thirty pound box, and when he put it down 
he developed pain at the lumbosacral junction that was marked 
on the right side and initially radiated down the right leg.  
His symptoms seemed to have improved and he reported that he 
had been working.  He reported having pains across the 
lumbosacral area, and straight leg raising was to about 70 to 
80 degrees bilaterally.  Deep tendon reflexes were normal and 
there was no sensory or motor loss.  Dr. Zaleski opined that 
the veteran had been suffering chronic low back pain which 
was exacerbated by the incident in December 1993.  He was 
advised to resume his back exercises and could continue 
working.

Private treatment records from Dr. Zaleski showed that as of 
March 4, 1994 the veteran was not to return to work until 
March 18, 1994, as of March 18, 1994 he was not to return to 
work until April 4, 1994, and as of April 4, 1994 he was not 
to return to work for at least one month.  An MRI taken in 
March 1994 showed a small central disc herniation at L5-S1 
which attenuated the fat anterior to the thecal sac.  It was 
noted that the disc material did not contact the thecal sac 
or the S1 nerve roots and the L5 nerve roots exited 
unimpressed upon.  

Documents completed by Dr. Zaleski for the Workers' 
Compensation Board dated from February to May 1994 showed 
that the veteran was seen for chronic low back pain which 
caused a partial loss of function.  It was noted that the 
veteran had slipped in the parking lot at work in February 
1994, and that his pain became exacerbated, radiating down 
the left lower extremity.  In March 1994 he reported still 
having burning pain radiating into the upper left calf with 
walking and sitting.  In April 1994 it was noted that an MRI 
showed a disc herniation at the L5-S1 level and the veteran 
reported pain and a burning sensation radiating to the left 
calf, which interfered with his movements and activities.  He 
wanted to consider possible surgical compression.  It was 
also noted that he had been out of work since March 4, 1994 
and returned to light work on April 26, 1994.  Dr. Zaleski 
indicated that the veteran could continue to work on a light 
job, avoiding repetitive bending and heavy lifting, and 
should continue with the back exercise program.  

In a May 1994 letter, Luciano M. Modesti, M.D. reported that 
the veteran was evaluated for persistent back and left leg 
problems.  He reported that in February 1994 he slipped on 
the ice at work and fell on his left hip and felt a jolt in 
the left leg.  A few hours later he reportedly had a burning, 
tingling sensation on the left calf and continued to work but 
the pain became worse.  He reported that it was particularly 
severe with prolonged sitting or standing and somewhat 
alleviated by a recumbent position.  He had tingling in the 
left calf irrespective of back movements.  He had no problems 
with his right leg or with his sphincters.  Examination 
showed no atrophies in the calves or thighs and a preserved 
lumbar curvature with no local tenderness or spasm.  He had 
some difficulty walking on the left toes, and on formal 
testing the plantar flexion of the left foot was strong.  
There was no muscle weakness and no diminished pulses, and 
the reflexes were present and equal.  No sensory 
abnormalities were found.  Straight leg raising was to almost 
80 degrees with no sciatic complaints.  The impression was 
degenerative disc disease at L5-S1, and rule out 
spondylolisthesis.  Dr. Modesti recommended no local 
application of heat, electrical stimulations, or massage in 
view of the fact that the veteran had no muscle spasm or 
local tenderness.  

In a treatment note dated in May 1994 from Dr. Modesti, it 
was noted that the veteran was partially disabled and had 
degenerative disc disease, L5-S1.  He was advised to do no 
lifting of more than 20 pounds, no repetitive bending, and no 
stooped positions.  He was to be allowed to change positions 
frequently.  

A VAMC treatment record dated in December 1994 showed that 
the veteran complained of occasional numbness and tightness 
with increased pain.  The impression was that his radicular 
symptoms had worsened.  An MRI in January 1995 showed that in 
comparison with the previous plain film examination of 
November 30, 1993, there was stable loss of height of the L5-
S1 intervertebral disc space, consistent with degenerative 
disc change.  An elevated signal was noted in the central 
anulus at L5-S1, consistent with a radial tear, that did not 
appear to impinge the S1 nerve root, but might represent a 
central subligamentous herniation.  There was no evidence of 
central or foraminal stenosis at the L5-S1 level.  The 
remaining disk spaces in the lumbosacral spine and 
thoracolumbar junction demonstrated no radiographic 
abnormality and the conus medullaris terminated normally at 
the L1 level.  There was no evidence of signal intensity 
abnormality of the lumbosacral vertebrae.  

A VAMC treatment note showed that the veteran was seen in 
January 1995 and reported a long standing history of low back 
pain with complaints of radiating pain and tingling in the 
left buttock.  Examination showed no spine tenderness to 
palpation and good range of motion.  

In February 1997 the Board remanded this issue to the RO for 
further evidentiary development, to include obtaining current 
treatment records and obtaining orthopedic and neurologic 
examinations.  

On VA orthopedic examination in September 1997 the veteran 
reported having a dull burning pain in the posterior area of 
his left hip.  He claimed that he often got a tingling, 
falling asleep sensation every day in the left lower 
extremity.  He reported that since his last rating 
examination in November 1993, he had one acute exacerbation 
in June 1997 where he suffered acute muscle spasms that 
lasted three to four days.  He reported daily muscle pain in 
various places throughout his back.  He had difficulty 
sleeping and reported that he had to switch beds several 
times over the past two years.  He claimed that his problem 
was exacerbated with any sort of prolonged sitting, standing, 
or walking, and was alleviated by changing positions.  
Examination revealed that he had a slight antalgic gait and 
no gross deformities of the back.  He was able to flex to 
approximately 88 degrees, extend to 15 degrees, lateral bend 
to 40 degrees bilaterally, and rotate to 22 degrees 
bilaterally.  During range of motion maneuvers there were no 
muscle spasms noted.  It was noted that he did some grimacing 
and would slow down his range of motion while recovering 
during maneuvers.  There was some excess fatigability and 
slight incoordination, but no weakened movement was noted.  
He had 5/5 of musculoskeletal strength, deep tendon reflexes 
were equal bilaterally, and he had negative straight leg 
raises.  There was no edema and no tenderness to palpation.  
The examiner indicated that in December 1993 the veteran 
slipped on the ice and that this aggravated his low back 
condition.  X-rays of the lumbosacral spine were reported to 
show no changes from those done in November 1993.  The 
impression was chronic low back strain.  The examiner noted 
that with flare-ups, he may have decreased range of motion, 
but indicated that this could not be quantified without 
examining him at that time.  

An electrodiagnostic report dated in October 1997 showed no 
evidence of left lumbosacral radiculopathy.  The veteran 
reported having constant tingling and a burning sensation to 
the left lower extremity.  On physical examination of the 
back there was no tenderness to palpation and range of motion 
showed mild limitation of flexion and lateral bending, 
secondary to low back pain. 

On VA neurological examination in February 1999 the veteran 
reported having low back pain since 1986 which had gotten 
worse in the last two years.  He reported that the pain was 
in the lower lumbosacral area and involved the left gluteal 
region and the left lower extremity.  He reported having 
constant aching low back pain that was mild to moderate in 
nature.  He claimed that with certain activities such as 
walking long distances, standing for a long time, bending 
over, lifting weights, or sitting for a long time, the pain 
got worse and then sharp.  He occasionally had a burning 
sensation in the gluteal region and the pain shot down the 
left lower extremity.  He also complained of numbness and 
paresthesia in the left foot occasionally.  He denied any 
symptoms in the right lower extremity and any symptoms 
related to the bowel or bladder.  He reported receiving three 
epidural injections, as well as physical therapy, without any 
significant help.  He reported that his pain affected his 
gardening, working on the lawn, or lifting weight.  

Motor examination findings were described as 5/5 in all four 
limbs proximally and distally.  The bulk and tone of the 
muscles were normal.  Sensory examination revealed decreased 
sensation to pin prick in the L5-S2 distribution in the left 
lower extremity.  The rest of the sensory examination in all 
other places was normal to all modalities.  His gait was 
reported to be was normal and he could walk on toes and heels 
without difficulty and did normal tandem walking.  Romberg's 
test was negative.  Lumbosacral examination showed mild 
tenderness in the left paraspinal area with some spasm.  The 
leg raising test was normal on both sides.  It was noted that 
the veteran did not have any signs of myelopathy at this 
point and his reflexes were normal and his toes showed 
plantar flexion.  He had some sensory change in the L5-S1 
distribution on the left lower extremity.  It was noted that 
it needed to be ruled out whether he had some evidence of 
lumbosacral radiculopathy, and that the examiner did not have 
the report of his recent EMG and nerve conduction study.  

On VA neurological examination in June 1999 the veteran 
complained of low back pain which was in the lumbosacral area 
and involved the left gluteal region.  He claimed that the 
pain radiated down to the left lower extremity on the back of 
the thigh, leg, and foot, had a lancinating quality, and 
occurred a few times a day.  He also complained of tingling 
and numbness in the left foot occasionally.  His symptoms 
were exacerbated especially if he walked a long distance or 
stood for a long time or did certain activities such as 
gardening, swimming, or moving things.  His pain was mostly 
mild in nature and constant, and with the aforementioned 
activities the pain was moderate to severe.  He denied any 
bowel or bladder symptoms.  It was noted that he took three 
aspirin tablets, one to two times per day, with significant 
relief of symptoms.  

Motor examination was 5/5 in all four limbs, proximally and 
distally.  The bulk and tone of the muscles were normal.  
Sensory examination revealed decreased sensation to pinprick 
in the L5 to S2 distribution of the left lower extremity, and 
the rest of the sensory examination was unremarkable.  
Reflexes were 2 and symmetric on both sides in both dorsal 
and plantar flexion.  His gait was normal and he could walk 
on toes and heels and do normal tandem walking without 
difficulty.  Romberg test was negative.  Lumbosacral 
examination showed mild tenderness in the left paraspinal 
area with some spasms.  Straight leg raising test was 
unremarkable on both sides.  It was noted that the veteran 
had multiple minor injuries while in service, and a fall in 
1993 which was when his back pain and radicular symptoms got 
worse.  It was noted that he was still having low back pain, 
left gluteal pain which was mostly burning, and occasional 
lancinating pain in the left lower extremity.  His symptoms 
were worse with certain activities and diminished his 
function.  Otherwise, he was mostly functional.  He had some 
evidence of lumbosacral radiculopathy, and it was noted that 
he had an EMG a year prior that showed radiculopathy.  No 
tests were recommended, and it was noted that if his symptoms 
got worse, they would consider doing an MRI of his 
lumbosacral area and a repeat EMG.  It was noted that he had 
been evaluated by orthopedics and ruled out for back surgery.

On VA orthopedic examination in August 1999 the veteran 
reported that he worked temporary help as a labor service 
representative.  He reported having pain in his back on 
coughing and sneezing.  His bowel and bladder function was 
intact.  Physical examination showed that he ambulated 
without evidence of limp, and got on and off the examining 
table with relative ease.  He turned from side to side with 
ease.  There was a long-stocking hypoalgesia of the left 
lower extremity.  Deep tendon reflexes of the lower 
extremities were 2+ and symmetrical throughout.  The left 
extensor hallucinus longus was slightly weak as compared to 
the right.  Straight leg raising could be carried to 50 
degrees bilaterally at which time he experienced slight back 
discomfort.  There was no tenderness on palpation of the 
lumbar paravertebral musculature or the lower lumbar spinous 
processes.  He had some discomfort on palpation of the left 
sacroiliac joint and the left gluteal area.  He was able to 
tandem toe and heel walk without discomfort.  

Additionally, on VA orthopedic examination in August 1999, 
motion testing of the lumbar spine using dual inclinometers 
demonstrated flexion of the lumbar spine to 60 degrees and 
extension to 0 degrees.  With the inclinometer at the S1 
level, flexion was 4 degrees and extension was 4 degrees for 
a total of 8 degrees.  The examiner noted that this did not 
come within 15 degrees of straight leg raising of 50 degrees; 
hence, the lumbar motion was considered invalid.  Side 
bending was 20 degrees to the right and 50 degrees to the 
left, and rotation was to 10 degrees on each side.  The 
diagnosis was intervertebral disc disease at L5-S1, with 
radicular irritation of the left L5 nerve root.  The VA 
examiner opined that the veteran did not exhibit any 
weakness, other than slight weakness of the left extensor 
hallucis longus.  It was noted that this did not cause any 
functional loss with regard to ambulation and would not 
require bracing.  It was also noted that if the veteran 
should have flare-ups of his condition which would cause an 
increase in his symptoms, he would experience increased 
muscle spasm and his functional loss could be significantly 
increased.  The VA examiner opined that the veteran's disc 
pathology was very definitely related to his military 
service, and that the subsequent injuries he had to his back 
after discharge were an aggravation of his previous 
condition, resulting in increased functional loss.  It was 
noted that with a flare-up, the veteran may have decreased 
range of motion, but that this could not be quantified 
further without examining him at that time.  

On a VA examination addendum dated in September 1999 the 
examiner indicated that the veteran experienced an 
aggravation of his lower back injury at work in 1995, and did 
not notice any weakness of his left great toe extensor until 
that injury. The VA examiner opined that this aggravation 
caused an increase in the veteran's low back impairment by 
approximately 10 percent, and indicated that it was 
impossible to determine exactly the degree of the increased 
functional loss.

By rating action in October 1999, the RO granted a 20 percent 
rating for the veteran's service-connected lumbosacral strain 
with limitation of flexion and pain on motion, effective from 
October 27, 1991.  

Analysis

The Board is satisfied that all relevant facts have been 
properly developed, and that no further development is 
required to comply with the duty to assist the veteran as 
mandated by 38 U.S.C.A. § 5107(a).

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Although the regulations 
require, in evaluating a given disability, that disability be 
viewed in relation to its whole recorded history, 38 C.F.R. 
§§ 4.1, 4.2, 4.41, where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, it is the present level of disability 
which is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  38 C.F.R. §§ 4.1 and 4.2 require that each 
disability be viewed in relation to its entire recorded 
history, that there be emphasis upon the limitation of 
activity imposed by the disabling condition, and that each 
disability be considered from the point of view of the 
veteran working or seeking work.  Not all disabilities will 
show all the findings specified in the rating criteria, but 
coordination of the rating with functional impairment is 
required. 38 C.F.R. § 4.21. 

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are then compared to the criteria set forth 
in the VA's Schedule for Rating Disabilities.  An evaluation 
of the level of disability present must include consideration 
of the functional impairment of the veteran's ability to 
engage in ordinary activities, including employment, and the 
effect of pain on the functional abilities.  38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59.  Furthermore, the U.S. Court of 
Appeals for Veterans Claims (Court) has held that the VA must 
consider the applicability of regulations relating to pain.  
Quarles v. Derwinski, 3 Vet. App. 129, 139 (1992); Schafrath 
v. Derwinski, 1 Vet. App. 589, 593 (1993); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 167 (1991).  The "functional 
loss due to pain is to be rated at the same level as the 
functional loss when flexion is impeded."  Schafrath at 592.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: 
(a)	Less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.). 
(b)	More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.). 
(c)	Weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.). 
(d)	Excess fatigability. 
(e)	Incoordination, impaired ability to execute skilled 
movements smoothly. 
(f)	Pain on movement, swelling, deformity or atrophy of 
disuse.
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  In every instance where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
with the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that codes that provide a rating solely on the basis of loss 
of range of motion must consider 38 C.F.R. §§  4.40 and 4.45 
(regulations pertaining to functional loss of the joints due 
to pain, etc.).  Therefore, to the extent possible, the 
degree of additional range of motion loss due to pain, 
weakened movement, excess fatigability, or incoordination 
should be noted.  Additionally, it is the intent of the 
rating schedule to recognize actually painful joints due to 
healed injury as entitled to at least the minimum compensable 
rating for the joint. 38 C.F.R. § 4.59.

The veteran's service-connected low back disability 
encompasses limitation of motion, lumbosacral strain, and 
degenerative disc disease.  Accordingly, it may be rated as 
any of these entities, whichever is to his best advantage.  
Most recently, his service-connected low back disability has 
been rated 20 percent disabling under Diagnostic Code 5295.  
Under Diagnostic Code 5295, a 20 percent rating is for 
assignment where the evidence demonstrates muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral in standing position.  The criteria for a 40 
percent evaluation require severe symptoms, with listing of 
the whole spine to the opposite side, positive Goldthwait's 
sign, marked limitation of forward bending in standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295.

Moderate limitation of motion of the lumbar spine warrants a 
20 percent rating.  Severe limitation of motion of the lumbar 
spine warrants a 40 percent evaluation.  38 C.F.R. 4.71a, 
Diagnostic Code 5292.  Favorable ankylosis of the lumbar 
spine warrants a 40 percent evaluation and unfavorable 
ankylosis warrants a 50 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5289.

A 20 percent evaluation is warranted for moderate 
intervertebral disc syndrome with recurring attacks.  A 40 
percent evaluation is warranted for severe intervertebral 
disc syndrome with recurring attacks and little intermittent 
relief.  Pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief, warrants a 
60 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5293.  

In a December 1997 opinion, the VA General Counsel concluded 
that Diagnostic Code 5293, for intervertebral disc syndrome, 
involves loss of range of motion, therefore, 38 C.F.R. §§  
4.40 and 4.45 must be considered when a disability is 
evaluated under this Diagnostic Code if the veteran has 
received less than the maximum evaluation under the Code.  
Furthermore, the Board must also address entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) if less 
than the maximum schedular rating is assigned, and if there 
is evidence of "exceptional or unusual" circumstances 
indicating that the rating schedule may be inadequate to 
compensate for the average impairment to earning capacity due 
to intervertebral disc syndrome.  VAOPGCPREC 36-97, December 
12,1997.  

In this case, the veteran contends that his service-connected 
low back disability evidences a greater degree of impairment 
than that reflected in his currently assigned 20 percent 
evaluation.  Initially, it is noted that the objective 
medical evidence of record does not show that his lumbar 
spine is ankylosed.  Therefore, a 40 percent rating for 
favorable ankylosis of the lumbar spine under 38 C.F.R. § 
4.71a, Diagnostic Code 5289, is not for application.  In 
order to meet the criteria for an increased rating under 
Diagnostic Code 5292, the veteran would have to show severe 
limitation of motion of the lumbar spine, however, the 
evidence of record does not show that the veteran's 
limitation of motion is severe in degree.  On VA examination 
in 1993, range of motion testing of the lumbosacral spine 
showed that flexion was to 80 degrees, with pain at 10 
degrees, pain at 5 degrees of extension, and pain at 5 
degrees of sidebending.  On VA examination in 1997, he was 
able to flex to approximately 88 degrees, extend to 15 
degrees, lateral bend to 40 degrees, and rotate to 22 
degrees.  On VA orthopedic examination in August 1999 motion 
testing of the lumbar spine showed that side bending was 20 
degrees to the right and 50 degrees to the left, and rotation 
was to 10 degrees on each side.  These clinical findings show 
that the limitation of motion of the veteran's lumbar spine 
is most appropriately evaluated as no more than moderate 
under Diagnostic Code 5292.  

As noted above, the veteran's service-connected low back 
disability is currently evaluated under Diagnostic Code 5295, 
which requires severe lumbosacral strain with listing of 
whole spine to opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion for a rating in 
excess of 20 percent.  The VA examinations of record, 
however, do not demonstrate these criteria.  While the 
veteran has been diagnosed with chronic low back strain, 
there is no indication that his disability is severe in 
degree.  Regarding the veteran's mobility, the VA examiners 
in 1999 noted that the veteran had a normal gait, could walk 
on his heels and toes without difficulty, and did normal 
tandem walking.  In reviewing the clinical findings, the 
Board concludes that the veteran's disability does not more 
nearly approximate the criteria for a 40 percent rating under 
Code 5295.

In making these assessments, the Board has considered DeLuca 
v. Brown, 8 Vet. App. 202 (1995), as well as 38 C.F.R. 
§§ 4.40, 4.45.  On VA examination in 1997 it was noted that 
the veteran grimaced and slowed his range of motion while 
recovering during maneuvers and that he had excess 
fatigability and slight incoordination.  The VA examiner 
opined that with flare-ups, the veteran "may" have 
decreased range of motion.  On VA examination in August 1999, 
the VA examiner opined that the veteran did not exhibit any 
weakness, but that if he had flare-ups, it would cause 
increased symptoms, and his functional loss could be 
significantly increased.  It was noted that with a flare-up, 
he may have decreased range of motion, but this could not be 
quantified without examining him at that time.  The Board 
therefore notes that while the objective evidence of record 
shows that the veteran complained of low back pain, there has 
not been any objective evidence of any additional limitation 
of motion due to pain.  Additionally, the medical evidence of 
record shows that there is no more than moderate limitation 
of motion of the lumbar spine, even considering any 
additional disability caused by excess fatigability, 
incoordination, or flare-ups.  The Board also notes that 
there is no objective evidence of any functional limitation 
showing that the veteran's disability would present a severe 
impairment or that his restriction of motion would be 
equivalent to ankylosis as required for an increased rating.  

Consideration has also been given to Diagnostic Code 5293, 
for intervertebral disc syndrome.  On VA examination in 1993, 
minimal spasms were noted, and in 1997, no muscle spasms were 
noted.  An electrodiagnostic report dated in October 1997 
showed no evidence of left lumbosacral radiculopathy.  On VA 
examination in February 1999, it was noted that he had mild 
tenderness in the left paraspinal area with some spasm, and 
had some sensory change in the L5-S1 distribution in the left 
lower extremity.  On VA examination in June 1999, it was 
noted that sensory examination revealed decreased sensation 
to pinprick in the L5 to S2 distribution of the left lower 
extremity, and the rest of the sensory examination was 
unremarkable.  There was mild tenderness in the left 
paraspinal area with some spasms, and he had some evidence of 
lumbar radiculopathy.  The objective evidence does not 
support a finding that the veteran has severe intervertebral 
disc syndrome.  While he has on several occasions reported 
having pain in the lumbosacral spine that radiated to the 
left lower extremity, as well as tingling, numbness, and a 
burning sensation in the left lower extremity, there have 
been very few abnormal neurological findings appropriate to 
the site of a diseased disc.  Even assuming worsened 
intervertebral disc syndrome during flare-ups, and associated 
limitation of motion, the intervertebral disc syndrome is not 
shown to be more than moderate in degree, and therefore 
supports no more than a 20 percent rating under Code 5293.  
38 C.F.R. §§ 4.40, 4.45; VAOPGCPREC 36-97.  

Pursuant to VAOPGCPREC 36-97, entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) is not 
warranted as there is no indication that the rating schedule 
is inadequate to compensate for the average impairment to 
earning capacity due to intervertebral disc syndrome.  The 
Board has also considered whether the veteran is entitled to 
a "staged" rating for his service-connected lumbosacral 
strain, as dictated in Fenderson, and finds that at no time 
since October 1991 was the service-connected disability more 
than 20 percent disabling.


ORDER

Entitlement to a rating in excess of 20 percent rating for 
lumbosacral strain is denied.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

 

